David Newbern, Justice, dissenting. The appellant is correct in his contention that a private citizen cannot arrest on the basis of probable cause to suspect commission of a misdemeanor. For the contrary proposition the majority cites Kroger Grocery & Baking Co. v. Waller, 208 Ark. 1063, 189 S.W.2d 361 (1945), and Mo. Pac. R.R. Co. v. Quick, 199 Ark. 1134, 137 S.W.2d 263 (1940). In the Kroger case the arrest was made by a police officer who was presumably called to the scene by a store employee. In the Mo. Pac. case, the opinion is based on the assumption, although the testimony left some doubt, that the person making the arrest was an “officer.” The distinction drawn by the appellant between “detention” and “arrest” is a legitimate one. Ark. Stat. Ann. § 41-2202(2) (Repl. 1977) provides, Shoplifting Presumption. The knowing concealment, upon his person or the person of another, of unpurchased goods or merchandise offered for sale by any store or other business establishment shall give rise to a presumption, that the actor took goods with the purpose of depriving the owner, or another person having an interest therein. Ark. Stat. Ann. § 41-2251(a) (Supp. 1983) provides, A person engaging in conduct giving rise to a presumption under Section 2202(2) [§ 41-2202(2)] of the Arkansas Criminal Code may be detained in a reasonable manner and for a reasonable length of time by a peace officer or a merchant or a merchant’s employee in order that recovery of such goods may be effected. Such detention by a peace officer, merchant or merchant’s employee shall not render such peace officer, merchant or merchant’s employee criminally or civilly liable for false arrest, false imprisonment or unlawful detention. This statute makes it clear that one may be detained “in a reasonable manner and for a reasonable length of time” for the purpose of recovering a merchant’s goods. “Arrest” is quite a different matter. An arrest is the taking of another into the custody of the actor for the actual or purported purpose of bringing the other before a court, or of otherwise securing the administration of the law. [A.L.I., Rest. Torts 2d (1965)] Our statutory scheme for arrests begins by saying an arrest may be made either by a private person or by a peace officer. Ark. Stat. Ann. § 43-402 (Repl. 1977). It then specifies the circumstances under which a peace officer may arrest as follows: First. In obedience to a warrant of arrest delivered to him. Second. Without a warrant, where a public offense is committed in his presence, or where he has reasonable grounds for believing that the person arrested has committed a felony. [Ark. Stat. Ann. § 43-403 (Repl. 1977)] It further specifies when a private person may arrest as follows: A private person may make an arrest, where he has reasonable grounds for believing that the person arrested has committed a felony. [Ark. Stat. Ann. § 43-404 (Repl. 1977)] At no point does our statutory law provide that a private person may arrest on the basis of probable cause to suspect a misdemeanor has been committed. There is no doubt that Page arrested, rather than detained, Mendenhall. There is no question in my mind that he would have had no authority to do it if he had been a private person, and I fear the majority opinion will be read as permitting such arrests. An off-duty peace officer does not lose his status as a policeman either by virtue of the fact he is off-duty or acting in the course of employment for another. Meyers v. State, 253 Ark. 38, 484 S.W.2d 334 (1972). Had Page been the defendant here, I could have concurred in a holding he had authority to make an arrest. However, the defendant in this case is Skaggs; so the question becomes whether Skaggs may immunize itself from liability for false arrest by employing persons who have independent authority to arrest which Skaggs does not have. In Dillard Department Stores v. Stuckey, 256 Ark. 881, 511 S.W.2d 154 (1974), we specifically rejected Dillard’s contention it was immune from liability for false arrest because of its employee’s independent obligation as an off-duty policeman to make an arrest. In the Dillard case we held there is a fact question to be answered as to whether a private person had probable cause to summon a policeman and instigate an arrest. To my knowledge we have never held a private entity, such as Skaggs, may arrest one who assuredly has, or is legitimately suspected of having, committed a misdemeanor. The instruction given by the trial court on reasonableness of detention was inapplicable. Skaggs, through its agent Page, was not merely detaining Mendenhall, it arrested him. Arrest is more than detention for a reasonable time. It involves custody and loss of freedom for an indefinite time. The majority suggests we should ignore the appellant’s proffered instruction because the jury was not asked to decide whether Page was acting as a police officer or as Skaggs’ agent. As noted earlier, the Dillard case makes it clear that it does not matter that Page was an off-duty policeman. Any such instruction would have been superfluous. “False arrest” is just another name for “false imprisonment.” W. Prosser, Law of Torts, p. 42 (4th Ed., 1971). Our law permits imprisonment by a merchant to the extent of detaining a shoplifter for a reasonable time. It does not permit a merchant to imprison a shoplifter to the extent of arresting him, either personally or by agent. While I am not certain all of the proffered instruction was correct, I am certain it more accurately described the applicable law than did the instruction given. Therefore, I respectfully dissent. Justices Purtle and Dudley join in this dissent.